Case 2:19-cv-00081-wks Document 1-9 Filed 05/21/19 Page 1 of 3




                 Exhibit 8
                  Case 2:19-cv-00081-wks Document 1-9 Filed 05/21/19 Page 2 of 3



Turner, David

From:                              Watts, Benjamin
Sent:                              Friday, July 20, 2018 10:13 AM
To:                                D'Agostino, Matt
Cc:                                Watts, Benjamin
Subject:                           RE: HCV workflow


Hi Matt

Your email to Sarah looks perfect. Please CC: me on the correspondence.

Thanks so much

Ben


From: D'Agostino, Matt
Sent: .Friday, July 20, 2018 8:43 AM
To: Watts, Benjamin <Benjamin.Watts@vermont.gov>
Subject: RE: HCV workflow

Hi Ben,

I noticed that Sarah Clark wasn't copied and wanted to forward to her. I anticipate she will want to know more details
related to when we would see these costs, so I put the following response together. Just wanted to make sure you
concur before sending it over to Sarah:

Sarah - FYI in case you haven't already seen this. The introduction is below and the workflow is attached. We are
estimating a range of approximately $1.9m-$2.7m above the current budgeted total for HCV treatments, though it is
very difficult to predict the timing of these costs. For example, it is not known if they would all occur in year 1 or be
spread out over 2 or more years. Also, if every patient that we are currently aware of was to be treated, there is not a
reliable way of knowing the amount of ongoing treatment costs, as we could only guess based on percentages of the
population how many new cases of HCV we would see in any given year and how many of those offenders would remain
incarcerated for a period long enough to go through treatment while in DOC custody.



Thanks!
Matt



From: Menard, Lisa
Sent: Wednesday, July 18, 2018 2:51 PM
To: Gobeille, Al <AI.Gobeille@vermont.gov>
Cc: Fisher, Jaime <Jaime.Fisher@vermont.gov>; D'Agostino, Matt <Matt.DAgostino@vermont.gov>; Watts, Benjamin
<Benjamin.Watts@vermont.gov>; Touchette, Mike <Mike.Touchette@vermont.gov>
Subject: HCV workflow

Al-



                                                             1
                                                                                                                PRR-001679
                 Case 2:19-cv-00081-wks Document 1-9 Filed 05/21/19 Page 3 of 3


Following and attached are what we believe you requested at our last meeting. Ben and Matt collaborated on this so
are copied in case you need clrifications or additions.

Lisa M. Menard
Commissioner, Vermont Department of Corrections




INTRODUCTION
Screening for hepatitis C begins at intake, with confirmation of new diagnoses within 7 days. Patients with
HCV are seen by a medical provider within 14 days of admission. Inmates with HCV are enrolled in chronic
care clinic and are seen every 3-6 months to monitor their condition. Medical providers, in consultation with
UVMMC Infectious Disease, review laboratory and other diagnostic information to determine when it is
medically necessary to provide a treatment regimen.

Due to public health and patient safety concerns, only inmates that are known to be in custody for the entire
duration of the treatment regimen will be provided with treatment. On average, 250 patients (including the
in-state and out-of-state populations ) with hepatitis C are in DOC custody per month. Of those, 24.8% (62
patients) will be in DOC custody long enough to receive a full HCV treatment regimen.


From: Watts, Benjamin
Sent: Wednesday, July 18, 2018 2:05 PM
To: Menard, Lisa <Lisa.Menard@vermont.gov>; D'Agostino, Matt <Matt.DAgostino@vermont.gov>
Cc: Watts, Benjamin <Benjamin.Watts@vermont.gov>; Rose, Jacqueline <Jacgueline.Rose@vermont.gov>
Subject:




Ben Watts, MBA
Health Services Administrator
Vermont Department of Corrections
NOB 2 South
280 State Drive
Waterbury, VT 05671- 2000
802-503-2082 Cell
Benjamin.Watts@vermont.gov




                                                          2

                                                                                                            PRR-001680
